 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     DAVID RIZK
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       david_rizk@fd.org
 7

 8   Counsel for Defendant HOOK
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                             Case No.: CR 18–306 CRB
15                      Plaintiff,                            STIPULATION AND [PROPOSED]
                                                              ORDER TO RESET EVIDENTIARY
16                v.                                          HEARING DATE
17      AHARON HOOK,
18                      Defendant.
19

20

21           The above-entitled matter was set for an evidentiary hearing on July 11, 2019. Due to
22   the substitution of new lead defense counsel, the parties have agreed to continue the matter to
23   August 22, 2019 at 10:00 a.m.
24           \\
25           \\
26           \\
27           \\
28           \\

     [PROPOSED] STIPULATED ORDER TO CONTINUE STATUS HEARING
     HOOK, CR 18–306 CRB
 1
               IT IS SO STIPULATED.
 2
                                                              Respectfully submitted,
 3
               Dated: July 17, 2019                           STEVEN G. KALAR
 4                                                            Federal Public Defender
                                                              Northern District of California
 5

 6                                                                      /S
                                                              DAVID RIZK
 7                                                            Assistant Federal Public Defender
 8

 9

10             Dated: July 17, 2019                           DAVID ANDERSON
                                                              United States Attorney
11                                                            Northern District of California
12
                                                                        /S
13                                                            SAILAJA PAIDIPATY
                                                              Assistant United States Attorney
14

15

16
               IT IS SO ORDERED.
17
               7/26/2019
18
               Dated                                          CHARLES R. BREYER
19                                                            United States District Judge

20

21

22

23

24

25

26

27

28

     [PROPOSED] STIPULATED ORDER TO CONTINUE STATUS HEARING
     HOOK, CR 18–306 CRB
                                                     2
